Citation Nr: 0834184	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-11 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for seasonal allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1996 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and May 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefits 
sought on appeal.

This matter was remanded by the Board in July 2006 for 
further evidentiary development.

The issues of entitlement to service connection for 
depression, individual unemployability (TDIU), and an earlier 
effective date for the award of service connection for 
obstructive sleep apnea, raised by the veteran in her March 
2008 written statement, are REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's seasonal allergic rhinitis is not 
manifested by nasal polyps.

2.  The veteran reported surgery in 2000 to include a 
tonsillectomy, adenoidectomy, and a septoplasty with 
turbinate reductions and surgical revision in 2003.

3.  The veteran has not had radical surgery with chronic 
osteomyelitis.

4.  The veteran does not have near constant sinusitis 
characterized by headaches, pain and tenderness, and purulent 
discharge or crusting after repeated surgeries.





CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
allergic rhinitis have not been met. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 
6522 (2007).

2.  The criteria for a rating in excess of 30 percent for 
chronic sinusitis have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claims. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence she is expected to provide, as well 
as the information and evidence VA will seek to obtain on her 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in her possession that pertains to the 
claims. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In March 2003 and March 2004 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate an increased rating, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims. A July 2006 letter 
additionally informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection or an increased rating is granted and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating seasonal allergic rhinitis 
and sinusitis in the March 2004 and September 2005 statements 
of the case, respectively. Additionally, the essential 
fairness of the adjudication process was not affected by this 
error as the June 2008 supplemental statement of the case 
readjudicated the increased rating claims. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, private medical records, lay 
statements from the veteran and her husband, and appropriate 
VA medical examinations. Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 


The Merits of the Claims

The veteran filed a claim for rhinitis and sinusitis in 
October 2000 and in a November 2000 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating effective October 7, 2000. The veteran filed a notice 
of disagreement (NOD) in May 2001 and a statement of the case 
was issued in January 2002, which increased the veteran's 
rhinitis to 10 percent disabling effective October 7, 2000. 
In December 2002, the veteran appealed the decision, however, 
her substantive appeal was not timely and therefore the RO 
treated it as a claim for an increased rating and in a May 
2003 rating decision, the RO continued the 10 percent 
disability evaluation. In July 2003, the veteran filed a 
claim for an increased rating for sinusitis and rhinitis. In 
a May 2004 rating decision, the RO increased the veteran's 
sinus evaluation to 30 percent disabling effective July 2003. 

The veteran contends that her rhinitis and sinusitis are more 
severe than the current 10 percent disability evaluation 
assigned for the rhinitis and 30 percent evaluation for the 
sinusitis reflects. Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the veteran's subjective reports of the 
severity of the disorders, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record, and because the preponderance of 
the evidence is against the claims, the appeal will be 
denied. Massey v. Brown, 7 Vet. App. 204 (1994); Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (Generally observing 
that in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the veteran); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."). 

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Seasonal Allergic Rhinitis

The veteran's disability has been evaluated under the 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis. Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling. Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling. 38 C.F.R. § 4.97.

In September 2003, a private physician, Dr. TA, diagnosed the 
veteran with allergic rhinitis. The veteran reported problems 
with her allergies and medication did not work well.

In October 2004, a private physician, Dr. JTG, diagnosed the 
veteran with allergic rhinitis and noted medication was not 
working. The examiner performed a nasopharyngoscopy and noted 
clear mucous, no discharge, no polyps and no signs of any 
purulent discharge.

While the veteran has been treated for allergic rhinitis, the 
medical evidence shows she has not been found to have polyps. 
Therefore, an increase to a 30 percent rating is not 
warranted under Diagnostic Code 6522.

Sinusitis

The veteran's disability has been rated under the criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).

Diagnostic Code 6510 (pansinusitis) is to be rated under the 
General Rating Formula for Sinusitis. 

A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

A Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 

A 50 percent disability rating, the maximum schedular rating 
allowed under this Diagnostic Code, is warranted following 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. 

See 38 C.F.R. § 4.97, Diagnostic Code 6510 (2007).

In November 2002, the veteran was seen by her private 
physician, Dr. JTG, who diagnosed the veteran with an 
anterior nasal obstruction with a deviated septum; nasal 
valve dysfunction; and, a possible mid-nasal and sinus polyp.

A November 2002 computed tomography (CT) scan indicated left 
maxillary sinus disease with some fluid in the sinus; subtle 
occlusion of the ostia of the ostiomeatal complexes 
bilaterally; mild mucosal thickening of the right anterior 
ethmoid and some asymmetry of the inferior turbinates 
anteriorly as well as a concha bullosa of the middle 
turbinate on the left side; and the nasal septum deviated 
slightly to the left side anteriorly. The frontal sinuses 
were normal.

In December 2002, the veteran was seen by Dr. JTG, who 
diagnosed fluid in the sinuses with probable sinusitis, 
nasoseptal deviation, and nasal valve disorder.

In December 2003, Dr. TA diagnosed the veteran with 
sinusitis.

In January, February, March and June 2004, Dr. TA diagnosed 
the veteran with sinusitis. In August 2004, the veteran was 
diagnosed with rhinosinusitis. 

In October 2004, the veteran seen by Dr. JTG, who diagnosed 
the veteran with allergic rhinitis. The veteran reported 
recurrent sinus infections, with six over the past year. She 
reported having a septorhinoplasty with turbinate reduction, 
neck lift, and chin augmentation in June 2003. She further 
reported persistent left nasal obstruction. Dr. JTG opined 
that CT findings of thickening in the maxillary sinuses may 
just represent mucosal edema secondary to allergies. During 
the examination, Dr. JTG noted no purulence. 

In May and October 2005, the veteran was diagnosed by Dr. TA 
with sinusitis.

In January 2006, the veteran underwent a VA examination for 
obstructive sleep apnea. She reported that she had corrective 
sinus surgery, tonsils and adenoids, and a septoplasty in 
2000 with a revision in 2003. She further reported that she 
had taken antibiotics for acute sinusitis a minimum of seven 
times in the past year. 

In May 2006, the veteran was seen by a private physician, Dr. 
JMH, who diagnosed the veteran with chronic sinusitis. The 
veteran reported she had a sinus infection for approximately 
the last six weeks, however, she denied headaches. She 
reported a history of approximately eight sinus infections 
per year. 

In December 2006, the veteran was seen by Dr. JMH, who 
diagnosed the veteran with acute bronchitis with bronchospasm 
and a chronic sinus infection on top of an acute chronic 
infection. The veteran had tenderness to percussion over the 
maxillary sinus cavities bilaterally.

In March 2008, the veteran had a magnetic resonance imaging 
(MRI) examination, which indicated mild sinus mucosal 
thickening, otherwise, an unremarkable MRI of the brain.

Review of the evidence of record reveals that the veteran has 
undergone two surgeries on her sinuses, however, there is no 
evidence these surgeries have been followed by chronic 
osteomyelitis. 

Nor does the medical evidence of record indicate that the 
veteran has suffered from near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. While the veteran has provided information 
concerning headaches, her nasal discharge has not been 
described as "purulent" and there is no clinical evidence 
of purulence. Crusting has not been clinically noted in any 
of the medical records. 

As there is no clinical evidence of purulent discharge or 
crusting after repeated surgeries, the evidence of record 
does not support a 50 percent rating under the current rating 
criteria. 

The evidence indicates that the veteran experiences continued 
problems with symptoms that appear characteristic of the 30 
percent criteria, namely three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

Accordingly, the claim for a rating in excess of 30 percent 
for sinusitis must be denied. In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine. However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not for application. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER


An evaluation in excess of 10 percent for the veteran's 
seasonal allergic rhinitis is denied.

An evaluation in excess of 30 percent for the veteran's 
sinusitis disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


